DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed on 02/17/2021 with respect to independent claims 1, 13, and 20 regarding the new amendments to independent claims 1, 13, and 20 have been considered but since the amendments contain new amended subject matter, which has not been examined prior, arguments regarding the new amended subject matter will not be addressed for the sake of brevity, however how the prior art reads on the amended subject matter in the claims is addressed in the rejection in the current office action found below.

Dependent claims 2 – 12 and 14 - 19 are not allowable for being dependent on independent claims 1 and 13 which is not allowable for the reasons discussed above.

The examiners  35 U.S.C. 112 b rejection to claims 1, 13, and 20 have been withdrawn in view of the amendments applicant made in response on 02/17/2021.



The examiner objections to claim 10 have been withdrawn in view of the amendments the applicant made in response on 02/17/2021.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 recites the limitation "the client device" in the 10 claim limitation.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 – 5, 11 – 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pylvanainen U.S. Publication No. 2014/0240553 in view of Wu et al U.S. Publication No. 2011/0090303 further in view of Seol et al U.S. Publication No. 2016/0373828 and further in view of Sato et al US Publication No. 2011/0103695.

Regarding claim 1 Pylvanainen discloses of Fig 1 – 4, of applicant’s a method (paragraph 0038 an app launched on a user's mobile phone that automatically adjust the zoom feature) comprising: identifying, on the user device, a target image feature from one of the image areas, the target image feature corresponding to a physical 

Pylvanainen further discloses of applicant’s generating a zoom video sequence by increasing the scaling of the target image feature in the zoom video sequence without maintaining the scaling of image features areas that are not the target image feature such that the target image feature covers the depiction of the physical object in the zoom video sequence as the depiction of the physical object diminishes in size due to the user device moving away from the physical object (paragraph 0033 a visual description of the vertigo effect or a dolly zoom application in effect. Dolly zoom is an effect achieved by setting of a zoom lens to adjust the angle of view, often referred to as a field of view, while the camera dollies, or moves, toward or away from a subject in such a way as to keep the subject the same size in the frame throughout. In its classic form, the camera is pulled away from a subject while the lens zooms in or vice versa. Thus, during the zoom, there is a continuous perspective distortion, the most directly noticeable feature being that the background appears to change relative to the subject. Paragraph 0038 – 0049 processor 22 receives a first frame of a live video data and selecting and saving interest points like the distance between the main subject's eyes n = d1/d2. Scaling a subsequent video frame by this factor keeps the distance between two interest points, and therefore, the apparent size of the primary subject constant where applying the scaling factor comprise adjusting the zoom feature of the camera on a mobile device where the second scaled frame of a live video data is output to a display such that processor 22 generates a zoom video sequence by increasing the scaling of the distance between the main subject's eyes as the target image feature in the zoom video sequence that are captured without maintaining the background scaling of image features areas that are not the target image feature because as such that the target image feature covers the depiction of the physical object in the zoom video sequence as the depiction of the physical object diminishes in size due to the user device moving away from the physical object because as the user device moves away from the target physical object, the target physical object gets smaller with increasing distance of the user device and processor 22 increasing the scaling of the distance between the main subject's eyes in the display in order to have the apparent size of the primary subject constant which overlays the target physical object);

Pylvanainen discloses an image capturing method of a user's mobile phone that automatically adjust the zoom feature by setting of a zoom lens to adjust the angle of 

Wu et al teaches a method of a camera capturing video data. Wu et al teaches of Fig. 1 – 6, of applicant’s generating an image using an image sensor of a user device (paragraph 0082 camera subsystem 1020 and optical sensor 1022, e.g. a charged coupled device (CCD) or a complementary metal-oxide semiconductor (CMOS) optical sensor, can be utilized to facilitate camera functions, such as capturing image and/or video data such that an image or video is generated on a user device 1020 using an optical image sensor 1022); generating a video sequence (paragraph 0082 using the image sensor 1022 generates a video sequence). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Pylvanainen in a manner similar to Wu et al. Doing so would result improving Pylvanainen invention in a similar way as Wu et al – namely the ability to provide a method of a camera capturing video data., in Wu et al invention, to the captured subject that is kept the same size in the frame in Pylvanainen invention;

The combination of Pylvanainen in view of Wu et al teaches an image capturing 

Seol et al teaches a method of storing zoom video. Seol et al teaches of Fig . 1 – 7, of applicant’s and storing the zoom video sequence on the user device (paragraph 0143 zoom video is stored in the storage unit 140). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Pylvanainen in a manner similar to Seol et al. Doing so would result improving Pylvanainen invention in a similar way as  et al – namely the ability to provide a method of storing zoom video, in Seol et al invention, to the memory that stores an image subject in the frame in Pylvanainen invention;

The combination of Pylvanainen in view of Wu et al further in view of Seol et al teaches an image capturing method of a user's mobile phone that automatically adjust the zoom feature by setting of a zoom lens to adjust the angle of view while the camera or moves toward or away from a subject in such a way as to keep the user selected subject the same size in the frame and the background appears to change relative to 

Sato et al teaches a method of using a convolutional neural network to identify targets in images. Sato et al teaches of Fig. 1 – 11, of applicant’s generating, using a convolutional neural network, image feature areas for different image features in the image; identifying a target image feature from one of the image feature areas (paragraph 0155 the registration pattern attribute estimation unit 114 performs a process of estimating the attributes of a pattern from image data acquired from an image recording unit 4. When the pattern is a specific object, practical attributes to be estimated include the size, posture, and direction of the object, and an illumination condition. When the pattern is a specific object, more specifically, a person's face, the organ positions in the face are detected. More specifically, the end points of constituent elements such as the eyes, mouth, and nose are detected. As an algorithm for detecting the end points, it is possible to use a method using a convolutional neural network. As the end points, portions presumably expressing the features of an individual, such as the right and left eyes, the two end points of the mouth, and the nose, are preselected. The positional relationships between the end points of the face organs are detected as attributes such that the registration pattern attribute estimation unit 114 generates, using a convolutional neural network, image feature areas for different face image features in the image; identifying an eye target image feature from one of the face image feature 

Regarding claim 2 of the combination of Pylvanainen in view of Wu et al further in view of Seol et al and still further in view of Sato et al, Pylvanainen further teaches of the applicant’s further comprising: receiving, through a touchscreen of the user device, an instruction to change the target image feature from an initial size to the size that is manipulated by increased scaling in the zoom video sequence (paragraph 0032 of a user input on a touch screen device, (paragraph 0038 – 0049) processor 22 receives a first frame of a live video data and selecting and saving interest points like the distance between the main subject's eyes are selected as the interest points where the first frame of a live video data is output to a display and saved into memory. Processor 22 receives a second frame of a live video data that under goes a scaling factor so as to keep the apparent size of the subject in the frames after the first frame constant throughout the video, the zoom factor scaling factor for each frame is set to sn = d1/d2. Scaling a subsequent video frame by this factor keeps the distance between two interest points, and therefore, the apparent size of the primary subject constant where applying the scaling factor comprise adjusting the zoom feature of the camera on a mobile device where the second scaled frame of a live video data is output to a display 

Regarding claim 3 of the combination of Pylvanainen in view of Wu et al further in view of Seol et al and still further in view of Sato et al, Pylvanainen further teaches of the applicant’s wherein the target image feature is identified in response to a user input received through a touchscreen of the user device (paragraph 0032 of a user input on a touch screen device, (paragraph 0038 – 0049) processor 22 receives a first frame of a live video data and selecting and saving interest points like the distance between the main subject's eyes are selected as the interest points where the first frame of a live video data is output to a display and saved into memory. Processor 22 receives a second frame of a live video data that under goes a scaling factor so as to keep the apparent size of the subject in the frames after the first frame constant throughout the video, the zoom factor scaling factor for each frame is set to sn = d1/d2. Scaling a subsequent video frame by this factor keeps the distance between two interest points, and therefore, the apparent size of the primary subject constant where applying the scaling factor comprise adjusting the zoom feature of the camera on a mobile device where the second scaled frame of a live video data is output to a display such that the distance between the main subject's eyes as a target image feature is identified in response to a user input received through a touchscreen of the user device).



Regarding claim 5 of the combination of Pylvanainen in view of Wu et al further in view of Seol et al and still further in view of Sato et al, Pylvanainen further teaches of the applicant’s wherein the target image feature is a human face (paragraph 0038 – 0049, Fig. 3 and 5, processor 22 receives a first frame of a live video data and selecting and saving interest points like the distance between the main subject's eyes are selected as the interest points such that the target image feature is a human face eyes in shown in the display).

Regarding claim 11 of the combination of Pylvanainen in view of Wu et al further in view of Seol et al and still further in view of Sato et al further teaches of the applicant’s wherein the image is from a live video feed generated by the image sensor of the user device (Pylvanainen in 0039 of captured video data, (Wu et al teaches of Fig. 1 – 6, paragraph 0082) camera subsystem 1020 and optical sensor 1022, e.g. a charged coupled device (CCD) or a complementary metal-oxide semiconductor (CMOS) optical sensor, can be utilized to facilitate camera functions, such as capturing image and/or video data such that the image is from a live video feed generated by the image sensor of the user device).



Regarding claim 13, claim 13 is rejected for being fully encompassed by the reasons found in rejected claim 1 above and where the combination of Pylvanainen in view of Wu et al further in view of Seol et al and still further in view of Sato et al further teaches the additional claim limitation of applicant's a user device (Pylvanainen in paragraph 0049 the apparatus 20); and a memory storing instructions that, when executed by the one or more processors, cause the user device to perform operations (Pylvanainen in paragraph 0024 of the computing device 10, (paragraph 0034) a non-transitory machine-readable storage memory storing program instructions that, when executed by the one or more processors 24, cause the machine apparatus device 10 to perform operations of the apparatus).

Regarding claim 14 of applicant’s the operations further comprising: receiving, 

Regarding claim 15 of applicant’s wherein the target image feature is identified in response to a user input received through a touchscreen of the user device. Claim 15 is rejected for the reasons found in rejected claims 3 and 13 above.

Regarding claim 16 of applicant’s wherein generating the target image feature comprises applying, by the user device, the convolutional neural network to the image to identify the target image feature. Claim 16 is rejected for the reasons found in rejected claims 4 and 13 above.

Regarding claim 17 of applicant’s wherein the target image feature is a human face. Claim 17 is rejected for the reasons found in rejected claims 5 and 16 above.

Regarding claim 20, claim 20 is rejected for being fully encompassed by the reasons found in rejected claim 13 above.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pylvanainen U.S. Publication No. 2014/0240553 in view of Wu et al U.S. Publication No. 2011/0090303 further in view of Seol et al U.S. Publication No. 2016/0373828 and still  as applied to claim 1 above, and further in view of Tuulos US Publication No. 2016/0057353.

Regarding claim 9 of the combination of Pylvanainen in view of Wu et al further in view of Seol et al and still further in view of Sato et al, Pylvanainen further teaches of the applicant’s further comprising: of the target image feature in the zoom video sequence such that the target image feature remains in an initial area in the zoom video sequence (paragraph 0033 a visual description of the vertigo effect or a dolly zoom application in effect. Dolly zoom is an effect achieved by setting of a zoom lens to adjust the angle of view, often referred to as a field of view, while the camera dollies, or moves, toward or away from a subject in such a way as to keep the subject the same size in the frame throughout. In its classic form, the camera is pulled away from a subject while the lens zooms in or vice versa. Thus, during the zoom, there is a continuous perspective distortion, the most directly noticeable feature being that the background appears to change relative to the subject. Paragraph 0038 – 0049 processor 22 receives a first frame of a live video data and selecting and saving interest points like the distance between the main subject's eyes are selected as the interest points where the first frame of a live video data is output to a display and saved into memory. Processor 22 receives a second frame of a live video data that under goes a scaling factor so as to keep the apparent size of the subject in the frames after the first frame constant throughout the video, the zoom factor scaling factor for each frame is set to sn = d1/d2. Scaling a subsequent video frame by this factor keeps the distance between two interest points, and therefore, the apparent size of the primary subject 

The combination of Pylvanainen in view of Wu et al further in view of Seol et al and still further in view of Sato et al teaches an image capturing method of a user's mobile phone that automatically adjust the zoom feature by setting of a zoom lens to adjust the angle of view while the camera or moves toward or away from a subject in such a way as to keep the user selected subject the same size in the frame and the background appears to change relative to the subject where a memory stores a zoom image subject but do not expressively teach stabilizing the target image;

Tuulos teaches a method of stabilizing the target image. Tuulos teaches of Fig. 1 – 5, of applicant’s stabilizing the target image (paragraph 0066 apparatus 10 functions as a pre-image processing apparatus comprising optical image stabilization circuitry 20 configured to determine and apply a target optical adjustment 13 to compensate during capture of an image of a scene, for relative movement of an image sensor as a consequence of detected movement 17 such that optical image stabilization circuitry 20 performs stabilizing the target image during capture of an image of a scene). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Pylvanainen in a manner similar to Tuulos. Doing so 

Regarding claim 10 of the combination of Pylvanainen in view of Wu et al further in view of Seol et al, still further in view of Sato et al, and still further in view of Tuulos, Pylvanainen further teaches of the applicant’s further comprising: of the target image feature in the zoom video sequence such that the target image feature remains in an initial area in the zoom video sequence as the client device moves away from the physical object (paragraph 0033 a visual description of the vertigo effect or a dolly zoom application in effect. Dolly zoom is an effect achieved by setting of a zoom lens to adjust the angle of view, often referred to as a field of view, while the camera dollies, or moves, toward or away from a subject in such a way as to keep the subject the same size in the frame throughout. In its classic form, the camera is pulled away from a subject while the lens zooms in or vice versa. Thus, during the zoom, there is a continuous perspective distortion, the most directly noticeable feature being that the background appears to change relative to the subject. Paragraph 0038 – 0049 phone apparatus processor 22 receives a first frame of a live video data and selecting and saving interest points like the distance between the main subject's eyes are selected as the interest points where the first frame of a live video data is output to a display and saved into memory. Processor 22 receives a second frame of a live video data that under goes a scaling factor so as to keep the apparent size of the subject in the frames n = d1/d2. Scaling a subsequent video frame by this factor keeps the distance between two interest points, and therefore, the apparent size of the primary subject constant where applying the scaling factor comprise adjusting the zoom feature of the camera on a mobile device where the second scaled frame of a live video data is output to a display such that of the distance between the main subject's eyes as a target image feature in the zoom video sequence, the target image feature remains in an initial area in the zoom video sequence after the zoom factor scaling factor is applied as the client phone device moves away from the physical object depicted in the image as the main subject's eyes).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454.  The examiner can normally be reached on Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/MARK T MONK/Primary Examiner, Art Unit 2696